Allowable Subject Matter
The amendments submitted 12/17/21 have been entered.
Claims 1, 3-8, 13, 15-20 have been amended.
Claims 1, 3-13, and 15-20 are allowed.

Response to Arguments
Applicant’s arguments, see pages 9-10 of the Remarks, with respect to the previous rejections under 35 USC 103 have been fully considered and are persuasive.  The previous rejections under 35 USC 103 have been withdrawn.  Please see below for a discussion of the closest available prior art.
Applicant’s arguments, see pages 9-10 of the Remarks, with respect to the previous rejections under 35 USC 101 have been fully considered and are persuasive.  The previous rejections under 35 USC 101 have been withdrawn.  Please see below for a discussion on eligibility.

Reasons for Allowance
Claims 1, 3-13, and 15-20 are allowed as amended 12/17/21.
The following is an examiner’s statement of reasons for allowance: 
Reasons claims are subject matter eligible under 35 USC 101: The 35 USC 101 rejection was withdrawn because the claims integrate the judicial exception into a practical application by the combination of steps using the judicial exception in a meaningful way beyond general linking to the abstract idea. Specifically the claimed converting of business intelligence data and job data into unified business intelligence 
Reasons the 103 rejection is overcome: Independent claims 1, 3-13, and 15-20 disclose a system and method for integrating business intelligence data into a continuous integration environment by converting of business intelligence data and job data into unified business intelligence data and job data to create a feature map, which is used to determine insufficiencies, flagging the job that has no utilized product feature in the feature map and then removing the job with the insufficiency.
The closest prior art of record is:
Arkadyev (US 2017/0185509 A1) – which discloses a codeless system for testing software applications. 
Apshankar et al. (US 2018/0082233 A1) – which discloses monitoring software deployment through lifecycle in a continuous integration environment.
Chauhan et al. (US 2016/0308733 A1) – which discloses deployment of certain software application features with notifications.
Jaroker (US 2013/0124600 A1) – which discloses deploying and maintain software applications through a continuous integration environment.
Tang et al. (Y. Tang and N. W. Bergmann, "A Hardware Scheduler Based on Task Queues for FPGA-Based Embedded Real-Time Systems," in IEEE Transactions on Computers, vol. 64, no. 5, pp. 1254-1267, 1 May 2015, doi: 10.1109/TC.2014.2315637.) 

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1 and 13.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. Specifically the claimed “receiving business intelligence data comprising data regarding a plurality of utilized product features; receiving job data comprising one or more jobs, wherein each job executes within a continuous integration environment and relates to at least one of a plurality of tested product features; converting the business intelligence data into unified business intelligence data in a unified format; converting the job data into unified job data in the unified format; generating a feature map between the utilized product features and the tested product features based on the unified business intelligence data and the unified job data; determining an insufficient mapping of the feature map between a tested product feature and at least one of the plurality of utilized product features; and identifying, based on the insufficient mapping, a first job flag for a first job that corresponds to a tested product feature with no corresponding utilized product feature in the feature map; and based on the first job flag, at least one of: (i) removing the first job from the continuous integration environment to prevent future executions of the first job and (ii) adjusting an execution frequency for the first job within the continuous integration environment”, which is not taught by the prior art. Therefore the claims are allowed over the 35 USC 103 rejections. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.